IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 189 EAL 2020
                                                :
                       Respondent               :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
                v.                              :
                                                :
                                                :
T. B.,                                          :
                                                :
                       Petitioner               :


                                         ORDER



PER CURIAM

         AND NOW, this 5th day of October, 2020, the Petition for Allowance of Appeal is

DENIED.